Citation Nr: 0217041	
Decision Date: 11/25/02    Archive Date: 12/04/02	

DOCKET NO.  00-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability secondary to service-connected 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1958 to April 
1962.

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 2001 at which time it was remanded, 
in pertinent part, for further development.  The requested 
actions have been completed and the case has been returned 
to the Board for appellate review. 


FINDINGS OF FACT

1.  All development necessary for an equitable disposition 
of the appeal has been obtained by the RO.  

2.  The probative medical evidence of record does not show 
that the veteran has a chronic acquired psychiatric 
disability causally related to his service-connected 
hepatitis.  


CONCLUSION OF LAW

The veteran does not have a chronic acquired psychiatric 
disability which is proximately due to or the result of his 
service-connected hepatitis.  38 U.S.C.A. §§ 1101, 1112, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 106-475, 114 Stat. 
2096 (2000), was enacted.  It provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of a claim.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the June 
2000 statement of the case, the May 2001 Board remand, a 
June 2001 VCAA letter, and a September 2001 supplemental 
statement of the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103(a) of the new statute in that they clearly notified 
the veteran and his representative of the evidence necessary 
to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A has been fulfilled as all the 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for 
review.  The clinical evidence of record contains sufficient 
information to evaluate the claim for secondary service 
connection according to the applicable criteria.  See  
Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has had an opportunity to assist 
in the development of his claim and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  

The Board further notes that the VA examination reports 
include a history of the veteran's claimed disability.  
Also, there is no indication in the record that VA examiners 
did not review the claims file.  In fact, the physician who 
examined the veteran in October 2002 stated that the claims 
file was reviewed prior to evaluation.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the VCAA.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (August 29, 2001).  Therefore, 
the veteran is not prejudiced by the Board's application of 
these regulations. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that when there is extensive factual 
development in any case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet. App. 362 (2001); see also 
38 U.S.C.A. § 5103A (the Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
this case, all available records have been obtained, the 
veteran has been afforded a VA examination, and he has been 
informed of the evidence needed to substantiate his claim.  
Accordingly, there is no need for further assistance under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis.

For informational purposes, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To show service connection, the 
claimant must submit:  (1) Medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony of inservice incurrence or 
aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the current disability and the 
inservice disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection will also be awarded where a service-
connected disease or disability causes or aggravates a 
claimed disease or disability.  38 C.F.R. § 3.310(a) (2002).  
Additional disability resulting from aggravation of a known 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Also, with regard to a claim for secondary service 
connection, a claimant must provide competent evidence that 
the secondary disability was caused by the service-connected 
disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

A resolution of issues that involve clinical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is not generally capable of opining on matters 
requiring medical knowledge"), affirmed sub nom Routen v. 
West, 142 F.3d. 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  

A review of the evidence of record reflects a psychiatric 
disorder was not first documented for years following 
service discharge.  The veteran's principal contention is 
that his service-connected hepatitis has caused him to 
develop a psychiatric disorder.  

A review of the record reflects that at the time of a 
psychiatric examination accorded the veteran in April 1998, 
it was stated that his anxiety symptoms did not meet the 
criteria for a psychiatric diagnosis.  However, VA 
outpatient records subsequent thereto include the report of 
a visit in March 2001 when it was noted that the veteran's 
"depression got worse after his treatment with Interferon 
for his liver problems."  

The veteran was accorded a psychiatric examination by VA in 
October 2002.  The claims file was reviewed by the examiner 
prior to examination.  Notation was made of the veteran's 
history of hepatitis.  The examiner stated the veteran had 
had multiple signs and symptoms associated with depression 
for more than two years.  The Axis I diagnosis was a 
dysthymic disorder.  The Axis II diagnosis was deferred.  
The examiner stated it was his opinion that it was "not 
likely" that the veteran's psychiatric condition was related 
to hepatitis.  

There is no medical evidence of record indicating a causal 
connection between the service-connected hepatitis and the 
development of his psychiatric disorder.  A longitudinal 
review of the record reflects that whatever problems the 
veteran might be having with his dysthymic disorder, there 
is no showing of a relationship to the service-connected 
hepatitis.  A physician who recently examined the veteran 
and had access to the entire claims folder expressed the 
opinion that there was no causal connection between the 
service-connected hepatitis and the development of a 
psychiatric disorder.  There is no medical opinion of record 
to the contrary.  Accordingly, the evidence is not in 
equipoise and the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Service connection for a chronic acquired psychiatric 
disability secondary to service-connected hepatitis is 
denied.  



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

